United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS            October 17, 2003
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                               No. 03-60027
                             Summary Calendar



L.C. GATHERIGHT,

                                        Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                        Defendant-Appellee.

                          --------------------
              Appeal from the United States District Court
                for the Southern District of Mississippi
                            (4:00-CV-112-LG)
                          --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant    L.C.   Gatheright   appeals   the    judgment

affirming the determination by the Commissioner of Social Security

that he is not disabled within the meaning of the Social Security

Act.       Gatheright argues that the decision of the Administrative

Law Judge (ALJ) applied the wrong legal standard and was contrary

to the evidence.      In particular, Gatheright argues that the ALJ

erred in denying benefits because vocational expert testimony was

required and reliance on the medical-vocational guidelines was

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
improper, and because the ALJ erred in finding his complaints of

pain incredible.

     Contrary to Gatheright’s contentions, we conclude that the ALJ

applied the correct legal standard, and that substantial evidence

supports the ALJ’s finding that the weight of the medical evidence

established that Gatheright’s back condition was mild and would not

prevent him from performing light and sedentary work, so that he is

not disabled.     See 20 C.F.R. Part 404, Subpart P, App. 2; Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995).

     As     the   ALJ   properly    relied   on   the   medical-vocational

guidelines, the ALJ did not need to determine independently that

jobs that Gatheright is able to perform exist in the national

economy, and that no vocational expert testimony was necessary.

See Pate v. Heckler, 777 F.2d 1023, 1025-26 (5th Cir. 1985); Fraga

v. Bowen, 810 F.2d 1296, 1304-05 (5th Cir. 1987).             Finally, we are

satisfied     that      substantial    evidence    supports       the   ALJ’s

determination regarding the credibility of Gatheright’s complaints

of pain, entitling that determination to judicial deference.             See

Villa v. Sullivan, 895 F.2d 1019, 1024 (5th Cir. 1990).                  The

decision    of    the   district   court   affirming    the   Commissioner’s

decision is

AFFIRMED.




                                      2